THE THIRTEENTH COURT OF APPEALS

                                     13-18-00659-CV


                                    EX PARTE A.R.Z.


                                    On Appeal from the
                     197th District Court of Cameron County, Texas
                          Trial Cause No. 2018-DCL-00541-C


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, and it is ordered that it pay all costs of the appeal from which they are

not exempt by statute.

       We further order this decision certified below for observance.

April 9, 2020